Douglas, J.
The central issue in this case is whether there is some evidence to support the commission’s orders awarding compensation for impaired earning capacity. For the reasons that follow, we find that the commission’s orders are supported by some evidence and are in accordance with law.
The commission’s orders pertaining to the allowance of benefits for impaired earning capacity referred to the medical reports of a “Dr. Steiman.” However, no such reports are contained in the record. Rather, the only medical reports which appear in the record are those of Drs. Kackley, McCloud and Hubbell. The reports of these three doctors were referred to in the commission’s earlier orders determining the percentage of permanent partial disability. Given the commission’s reliance on the reports of these three doctors in its earlier determinations, and the fact that the record contains no reports of a “Dr. Steiman,” we are convinced that the commission’s references to “Dr. Steiman” in its orders awarding compensation for impaired earning capacity were inadvertent errors.
A cursory review of the materials in the record shows that there was sufficient evidence (some evidence) on which the commission could properly rely in determining that Bowman was entitled to compensation for a thirty-six percent impairment of earning capacity, to which each claim contributed. The evidence also supports the commission’s determination to allocate the total impairment between the two separate claims, which arose from distinct physical injuries, and we find no error in this regard.
*420In State ex rel. Mitchell v. Robbins & Myers, Inc. (1983), 6 Ohio St.3d 481, 483-484, 6 OBR 531, 533-534, 453 N.E.2d 721, 724, and a number of other cases, we have stressed the importance of specificity of commission orders and have required that such orders contain a citation to the evidence relied upon and a brief explanation of the decision granting or denying benefits. In Mitchell, we stated that “this court will no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” Id. at 484, 6 OBR at 534, 453 N.E.2d at 724. Our decision today does not represent a departure from the general rule of Mitchell and its progeny. Rather, we emphasize that, in the case at bar, the commission’s citations to the reports of Dr. Steiman were clearly mistakes (perhaps clerical errors) and that a mere cursory examination of the record supports the commission’s orders granting Bowman benefits for impaired earning. On these facts, we uphold the commission’s orders.
Accordingly, for the reasons stated herein, the judgment of the court of appeals granting a limited writ is reversed, and the orders of the Industrial Commission are reinstated.

Judgment reversed.

Moyer, C.J., Sweeney, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., dissent.